Citation Nr: 0323402	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-03 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disability with degenerative joint disease, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1986 to May 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  

In August 2001, the veteran testified before the undersigned 
Veterans Law Judge in support of his claim.  In October 2001, 
the Board remanded the veteran's claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


REMAND

In September 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development action requested by the Board 
consisted of having the veteran examined for disability 
evaluation.  The requested action was not accomplished as the 
record shows that the veteran did not appear.  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, the Board notes that while the veteran 
did not appear for an examination, and thus no additional 
evidence has been associated with the file, the request for 
the veteran to appear for an examination was sent to his old 
address.  In an August 2003 statement the veteran indicated 
that he had not received any notices to report for a 
disability evaluation examination.  A remand of the case is 
therefore required.   In addition, the Board notes that it is 
unclear whether the RO has adequately provided the veteran 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The veteran's service-connected left ankle disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010-5003, indicating that his disability is evaluated, 
by analogy, to degenerative arthritis.  Traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion rate as 
below: with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent evaluation is 
assigned.  With X- rays evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2002).

The rating schedule provides a 10 percent rating for moderate 
limitation of ankle motion, and a maximum 20 percent 
evaluation for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2002).  

In this case, the veteran asserts that he continues to have 
stiffness of his ankle in the morning.  The veteran was 
examined by VA in May 1996.  He reported a history of 
twisting his ankle in service.  He reported having left ankle 
pain and tightness.  The examiner noted that the veteran had 
a normal gait, and that there was no tenderness to palpation 
of the left ankle.  It was noted that there was also no 
swelling, or deformities.  Motion of the left ankle as noted 
as follows: dorsiflexion to 10 degrees, and plantar flexion 
to 20 degrees. The finding was, status post past history of 
persistent occasional left ankle pain and limitation of 
motion secondary to traumatic arthritis.  The report does not 
reflect whether or not the claims file was made available to 
the examiner for review.  In August 1996, the veteran 
underwent left ankle surgery, described as an excision of the 
posterior talus exostosis, at a VA facility.  

The veteran was examined by VA in August 2000.  The examiner 
noted that the veteran walked with a coordinated gait and 
without ambulatory aids.  The veteran complained of daily 
stiffness upon rising from bed in the morning, which was 
relieved by walking it off.  It was noted that the veteran 
took no medication for his complaint.  It was reported that 
the veteran had no episodes of dislocation or subluxation and 
that he denied a diagnosis of inflammatory arthritis.  
Examination showed the left ankle to be intact, non tender, 
without edema, ecchymosis, instability, or crepitus.  Pedal 
pulse was 2+.  There was a healed surgical scar on the mid 
posterior heel, 3 inches long by 1/4 inch extending to the 
distal Achilles' tendon.  Active flexion was to 12 degrees, 
passive flexion was to 13 degrees, and active flexion with 
resistance was to 10 degrees.  Active extension was to 34 
degrees as was passive extension, and active extension with 
resistance was 32 degrees.  It was noted that no pain was 
verbalized, endurance was good, and that there was no 
incoordination.  The examiner was unable to speculate as to 
flare-up owing to a strong range of motion effort.  X-rays of 
the left ankle were normal.  The diagnoses were, left ankle 
status post tarsal coalition, left subtalar joint; left 
tarsal coalition with degenerative joint disease--unable to 
substantiate diagnosis based on radiologic report criteria.  
The examiner indicated that the claims file was not available 
for review.  

Although the veteran underwent a VA physical examination in 
August 2000, as noted above, the physician commented that the 
claims file was not available.  On VA examination in May 
1996, the report does not reflect if the claims file was 
available or not.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
has held that the requirement for evaluation of the complete 
medical history of the veteran's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review." Id. at 
78.  The Board therefore concludes that an additional VA 
examination is needed to provide an accurate picture of the 
disability at issue on appeal.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to evaluate 
the veteran's left ankle disability.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must state on the examination report that 
such review has been accomplished.  All 
indicated tests and studies should be 
conducted.  

a. All tests that the examiner deems 
necessary should be conducted, and, in 
particular, an X-ray study of the left 
ankle should be performed. The examiner 
should review the results of any special 
tests and/or X-rays prior to completion 
of the report.

b. The veteran's left ankle should be 
examined for degrees of both active and 
passive range of motion, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should comment upon the 
functional limitations, if any, caused by 
the left ankle disability in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59, noting whether the left 
ankle disability causes weakened 
movement, excess fatigability, or 
incoordination. Also, if the veteran is 
found to have loss of motion in left 
ankle, the examiner should specifically 
report the degree of any additional range 
of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on movement, and 
comment on how and to what extent these 
manifestations affect the veteran.  If 
the severity of these manifestations can 
not be quantified, the examiner should so 
indicate.

c. The examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
left ankle joint; the presence and degree 
of, or absence of, muscle atrophy; the 
presence or absence of any changes in the 
condition of the skin indicative of 
disuse; or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain.  

d.  The examiner should describe any 
scarring noted including if there is any 
scar tenderness, ulceration, redness, or 
if the scarring causes any impairment of 
function.  The size of any scars must be 
documented and it should be noted if the 
scars are unstable, deep or superficial 
and if any cause any limitation of 
motion.  


e.  All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  

The RO must consider 38 C.F.R. Part 4 and 
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), as well as 38 C.F.R. §§ 4.40, 
4.45, 4.59 and the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
as to functional impairment.  The RO 
should also consider whether a separate 
disability rating is warranted under 
separate diagnostic codes, including due 
to scarring.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

5.  If any benefit sought remains denied, 
a supplemental statement of the case 
(SSOC) should be issued, and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




